DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
No claims have been amended.  Claims 1, 2, 4, 8 and 10-14 are currently pending and under examination.
All previous rejections, as set forth in the previous office action, are deemed proper and are therefore maintained.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.


Double Patenting
Claims 8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-21 of copending Application No. 15/118,683 in view of Valero (US 2009/0214449).
2/g (claim 9).
Application ‘683 claims the polycarboxylic acids to include ethylsuccinic acid and dimethylglutaric acid (claim 6).
Application ‘683 claims the method of preparing the precipitated silica by reacting a silicate with an acidifying agent to provide a suspension, filtering, submitting filtered silica to liquefaction, and drying, where the polycarboxylic acid is added to the filter cake during or after the liquefaction step.  
The method claimed by Application ‘683 is different from the claimed method; however, claims 8 and 10-14 defines the product by how the product was made. Thus, claims 8 and 10-14 are a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of precipitated silica comprising a polycarboxylic acid. The reference suggests such a product. 
Application ‘683 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically 
Application ‘683 claims a polymer composition comprising the precipitated silica comprising the polycarboxylic acid, and article comprising the composition, and specific articles (claims 13-15).
This is a provisional nonstatutory double patenting rejection.

Claims 8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 15/118,674 in view of Valero (US 2009/0214449). 
Application ‘674 claims a precipitated silica comprising a mixture of at least two polycarboxylic acid in an amount of at least 0.15 wt%, where the silica has a BET of 45-550 m2/g (claims 5-7), also claiming a process for preparing precipitated silica by reacting a silicate with an acidifying agent to provide a silica suspension, submitting the suspension to filtration to provide a filter cake, submitting the filter cake to liquefaction, optionally followed by drying, where the polycarboxylic acid is added to the filter cake during or after the liquefaction step (claims 1-4).  
The method claimed by Application ‘674 is different from the claimed method; however, claims 8 and 10-14 defines the product by how the product was made. Thus, claims 8 and 10-14 are a product-by-process claim. For 
Application ‘674 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically teaching that the precipitated silicas exhibit molecules of the polycarboxylic acid “at its surface” (p. 2, [0037] and [0053]).  Therefore, the silica of Application ‘674 would be expected to have the polycarboxylic acid to be at its surface, which meets applicants’ adsorbed.
Application ‘674 claims the polycarboxylic acids as linear or branched, saturated polycarboxylic acids having from 2-20 carbon atoms (claim 4).
The MPEP states that a generic chemical formula will anticipate a claimed species covered by the formula when the species can be "at once envisaged" from the formula.  
When the compound is not specifically named, but instead it is necessary to select portions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for 
A specific example is that where preferred substituents for X, Y, Z, P, R, and R’ as follows: where X, P, and R' are hydrogen, where Y and Z may be hydrogen or methyl, and where R is one of eight specific isoalloxazines.  The court determined that this more limited generic class consisted of about 20 compounds…The claimed compound was 1 of these 20 compounds.  Therefore, the reference “described” the claimed compound and the reference anticipated the claims.  

In the instant case, one of ordinary skill in the art would be able to draw the structural formula of each of the compounds included in the claimed generic formula of Application ‘683, and would include methyladipic acid (a branched, saturated polycarboxylic acid having 7 carbon atoms), methylsuccinic acid (a branched, saturated polycarboxylic acid having 5 carbon atoms), ethylsuccinic acid (a branched, saturated polycarboxylic acid having 6 carbon atoms), 
Therefore, one of ordinary skill in the art is able to “at once envisage" the specific compound within the generic chemical formula, hence the compound is anticipated.  
As to claims 10-14, Application ‘674 claims a method for reinforcing polymers comprising adding the precipitated silica to a polymer as a reinforcing filler, a polymer composition comprising the precipitated silica, an article comprising the composition, and specific articles thereof (claims 12-15).
This is a provisional nonstatutory double patenting rejection.

Claims 8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12, 14, 17, 18, 22, 26, 27, 29, 31-35 of copending Application No. 15/118,695 in view of Valero (US 2009/0214449).
Application ‘695 claims a precipitated silica comprising a polycarboxylic acid in an amount of at least 0.15 wt%, where the silica has a BET of 45-550 m2/g (claims 16 and 20), also claiming a process for preparing precipitated silica by reacting a silicate with an acidifying agent to provide a silica suspension, submitting the suspension to filtration to provide a filter cake, submitting the filter cake to liquefaction, optionally followed by drying, where a polycarboxylic acid, 
The method claimed by Application ‘695 is different from the claimed method; however, claims 8 and 10-14 defines the product by how the product was made. Thus, claims 8 and 10-14 are a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of precipitated silica comprising a polycarboxylic acid. The reference suggests such a product. 
Application ‘695 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically teaching that the precipitated silicas exhibit molecules of the polycarboxylic acid “at its surface” (p. 2, [0037] and [0053]).  Therefore, the silica of Application ‘695 would be expected to have the polycarboxylic acid to be at its surface, which meets applicants’ adsorbed.
As to claims 10-14, Application ‘695 claims a method for reinforcing polymers comprising adding the precipitated silica to a polymer as a reinforcing .
This is a provisional nonstatutory double patenting rejection.
Claims 8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12, 16, 20, 24 and 27-36 of US Patent No. 10,259,715 in view of Valero (US 2009/0214449).
US Patent No. ‘715 claims a precipitated silica comprising a polycarboxylic acid in an amount of at least 0.15 wt%, where the silica has a BET of 45-550 m2/g (claims 5 and 6), also claiming a process for preparing precipitated silica by reacting a silicate with an acidifying agent to provide a silica suspension, submitting the suspension to filtration to provide a filter cake, submitting the filter cake to liquefaction, optionally followed by drying, where a polycarboxylic acid is added to the filter cake during or after the liquefaction step (claims 1-4).  US Patent No. ‘715 claims the polycarboxylic acid to include ethylsuccinic acid (claims 3-6).
The method claimed by US Patent No. ‘715 is different from the claimed method; however, claims 8 and 10-14 defines the product by how the product was made. Thus, claims 8 and 10-14 are a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of precipitated silica comprising a polycarboxylic acid. The reference suggests such a product. 
Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically teaching that the precipitated silicas exhibit molecules of the polycarboxylic acid “at its surface” (p. 2, [0037] and [0053]).  Therefore, the silica of US Patent No. ‘715 would be expected to have the polycarboxylic acid to be at its surface, which meets applicants’ adsorbed.
As to claims 10-14, US Patent No. ‘715 claims a method for reinforcing polymers comprising adding the precipitated silica to a polymer as a reinforcing filler, a polymer composition comprising the precipitated silica, an article comprising the composition, and specific articles thereof (claims 8-17).

Claims 8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15/122,076 in view of Valero (US 2009/0214449).
Application ‘076 claims a precipitated silica comprising a carboxylic acid content of at least 0.15 wt% and a BET of 35-700 m2/g, claiming the carboxylic acid as tricarballylic acid, ethylsuccinic acid, oxalosuccinic acid, dimethylglutaric acid, fumaric acid, itaconic acid, muconic acid, aconitic acid, traumatic acid, glutaconic acid, etc. (claims 1-8), also claiming a process for preparing 
The method claimed by Application ‘076 is different from the claimed method; however, claims 8 and 10-14 defines the product by how the product was made. Thus, claims 8 and 10-14 are a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of precipitated silica comprising a polycarboxylic acid. The reference suggests such a product. 
Application ‘076 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically teaching that the precipitated silicas exhibit molecules of the polycarboxylic acid “at its surface” (p. 2, [0037] and [0053]).  Therefore, the silica of Application ‘076 would be expected to have the polycarboxylic acid to be at its surface, which meets applicants’ adsorbed.
. 
This is a provisional nonstatutory double patenting rejection.

Claims 8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12, 14, 18, 19, and 21-29 of copending Application No. 15/122,088 in view of Valero (US 2009/0214449).
Application ‘088 claims a precipitated silica comprising a carboxylic acid content of at least 0.15 wt% and a BET of 100-240 m2/g (claims 12, 14, 18 and 19), also claiming a process for preparing precipitated silica by reacting a silicate with an acidifying agent to provide a silica suspension, submitting the suspension to filtration to provide a filter cake, submitting the filter cake to liquefaction, optionally followed by drying, where a polycarboxylic acid, specifically listed to include ethylsuccinic acid, is added to the filter cake during or after the liquefaction step (claims 1-11).
The method claimed by Application ‘088 is different from the claimed method; however, claims 8 and 10-14 defines the product by how the product was made. Thus, claims 8 and 10-14 are a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of 
Application ‘088 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically teaching that the precipitated silicas exhibit molecules of the polycarboxylic acid “at its surface” (p. 2, [0037] and [0053]).  Therefore, the silica of Application ‘088 would be expected to have the polycarboxylic acid to be at its surface, which meets applicants’ adsorbed.
As to claims 10-14, Application ‘088 claims a method for reinforcing polymers comprising adding the precipitated silica to a polymer as a reinforcing filler, a polymer composition comprising the precipitated silica, an article comprising the composition, and specific articles thereof (claims 21-25).
This is a provisional nonstatutory double patenting rejection.

Claims 8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-15 and 20-24 of copending Application No. 15/122,098 in view of Valero (US 2009/0214449).
Application ‘098 claims a precipitated silica comprising a carboxylic acid content of at least 0.15 wt% and a BET of 70-240 m2/g (claim 15), also claiming 
The method claimed by Application ‘098 is different from the claimed method; however, claims 8 and 10-14 defines the product by how the product was made. Thus, claims 8 and 10-14 are a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure of precipitated silica comprising a polycarboxylic acid. The reference suggests such a product. 
Application ‘098 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically teaching that the precipitated silicas exhibit molecules of the polycarboxylic acid “at its surface” (p. 2, [0037] and [0053]).  Therefore, the silica of Application ‘098 
As to claims 10-14, Application ‘098 claims a method for reinforcing polymers comprising adding the precipitated silica to a polymer as a reinforcing filler, a polymer composition comprising the precipitated silica, an article comprising the composition, and specific articles thereof (claims 20-24).
This is a provisional nonstatutory double patenting rejection.

Claims 8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,487,213 in view of Valero (US 2009/0214449).
US Patent No. ‘213 claims a precipitated silica comprising a carboxylic acid content of at least 0.15 wt% and a BET of 200-300 m2/g (claims 1-7 and 9), also claiming a process for preparing precipitated silica by reacting a silicate with an acidifying agent to provide a silica suspension, submitting the suspension to filtration to provide a filter cake, submitting the filter cake to liquefaction, optionally followed by drying, where a polycarboxylic acid, specifically claimed to include ethylsuccinic acid, is added to the filter cake during or after the liquefaction step (claim 13).
The method claimed by US Patent No. ‘213 is different from the claimed method; however, claims 8 and 10-14 defines the product by how the product was made. Thus, claims 8 and 10-14 are a product-by-process claim. For purposes of examination, product-by-process claims are not limited to the 
US Patent No. ‘213 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically teaching that the precipitated silicas exhibit molecules of the polycarboxylic acid “at its surface” (p. 2, [0037] and [0053]).  Therefore, the silica of US Patent No. ‘213 would be expected to have the polycarboxylic acid to be at its surface, which meets applicants’ adsorbed.
As to claims 10-14, US Patent No. ‘213 claims a polymer composition comprising the precipitated silica, an article comprising the composition, and specific articles thereof (claims 12-14).

Claims 8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,577,476 in view of Valero (US 2009/0214449).
US Patent No. ‘476 claims a precipitated silica comprising a carboxylic acid content of at least 0.15 wt% and a BET of 45-550 m2/g (claims 19-21), also 
US Patent No. ‘476 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically teaching that the precipitated silicas exhibit molecules of the polycarboxylic acid “at its surface” (p. 2, [0037] and [0053]).
Therefore, the precipitated silicas of US Patent No. ‘476 would be expected to have the polycarboxylic acid molecules at the surface, which meets applicants’ adsorption.
As to claims 11-14, US Patent No. ‘476 claims a polymer composition comprising the precipitated silica, an article comprising the composition, and articles thereof.  Silicas are known in the art as reinforcing fillers for polymers, particularly in tires; therefore, the silica inherently acts as a reinforcing filler when added to a polymer to prepare a tire.

Claims 8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,862,810 in view of Valero (US 2009/0214449). 
Patent ‘810 claims a precipitated silica comprising a carboxylic acid content of at least 0.15 wt% and a BET of 45-550 m2/g (claims 10-14 and 16-19), also claiming a process for preparing precipitated silica by reacting a silicate with an acidifying agent to provide a silica suspension, submitting the suspension to filtration to provide a filter cake, submitting the filter cake to liquefaction, optionally followed by drying, where a polycarboxylic acid, specifically claimed as methylglutaric acid, is added to the filter cake during or after the liquefaction step (claims 1-6, 20 and 29-31).
Patent ‘810 does not claim the claimed polycarboxylic acids.
Please consider MPEP 2144.08(II)(A)(4)(c)
Ethylsuccinic acid is a structural isomer, specifically a skeletal isomer, of methylglutaric acid, as they both possess the same molecular formula, C6H10O4, with different bonding patterns and atomic organization.
When determining whether the claimed species would have been obvious to one of ordinary skill in the art at the time the invention was made, one of ordinary skill in the art would consider teachings of structural similarity.  Both compounds are dicarboxylic acids, with six carbon atoms, having the same molecular formula, and also have the same number of hydrogen acceptors and hydrogen donors.
prima facie case of obviousness, such as structural isomers.
The closer the physical and/or chemical similarities between the claimed species and any exemplary species disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus.
Additionally, the species listed by US ‘810, methylglutaric acid, is structurally similar to the claimed dimethylglutaric acid, as they are aliphatic dicarboxylic acids that differ only by one methyl substitution.
When determining whether the claimed species would have been obvious to one of ordinary skill in the art at the time the invention was made, one of ordinary skill in the art would consider teachings of similar uses.  Methylglutaric acid is being used to treat precipitated silica, as is similarly claimed by the instant invention.
Therefore, US ‘810 is prima facie obvious over the claimed invention, as one of ordinary skill in the art would expect dimethylglutaric acid or ethylsuccinic acid to act as a functional equivalent to methylglutaric acid, as these compounds have similar structure and functionality, in addition to being used to physically treat precipitated silica.
 Patent ‘810 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and 
As to claims 11-14, Patent ‘810 claims a polymer composition comprising the precipitated silica, an article comprising the polymer composition, and articles thereof, such as a tire.  Silicas are known in the art as reinforcing fillers for polymers, particularly in tires; therefore, the silica inherently acts as a reinforcing filler when added to a polymer to prepare a tire.

Claims 8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 16, 19, 33 and 34 of copending Application No. 14/424,385 in view of Valero (US 2009/0214449). 
Application ‘385 claims a tire comprising a precipitated silica comprising a carboxylic acid content of at least 0.15 wt% and a BET of 45-550 m2/g (claims 10-13, 16, 18 and 19), also claiming a process for preparing precipitated silica by reacting a silicate with an acidifying agent to provide a silica suspension, submitting the suspension to filtration to provide a filter cake, submitting the filter cake to liquefaction, optionally followed by drying, where a polycarboxylic acid, specifically claimed as succinic acid, is added to the filter cake during or after the liquefaction step (claims 1-6 and 20).

Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2114.09(II).  
Application ‘385 does not claim the polycarboxylic acid as being “adsorbed” on the precipitated silica; however Valero teaches a method of preparing a precipitated silica by a precipitation reaction of a silicate and acidifying agent, then separation by filtration to obtain a filter cake, subsequent disintegration and finally drying, where disintegration is a liquefaction operation carried out in the presence of a carboxylic acid (p. 1, [0009]-[0013]), specifically teaching that the precipitated silicas exhibit molecules of the polycarboxylic acid “at its surface” (p. 2, [0037] and [0053]).
Therefore, the precipitated silicas of Application ‘385 would be expected to have carboxylic acid molecules at the surface, which meets applicants’ adsorption.
As to claims 11-14, Application ‘385 claims a tire comprising the precipitated silica.  The claimed tire would be required to contain a polymer in addition to the silica in order to make it usable, and silica is known as a reinforcing filler used in the art of tires.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patkar (US 6,086,669).
Patkar teaches a free flowing particulate having improved dispersibility in an elastomer comprising in combination, a particulate amorphous precipitated silica, hydrocarbon process oil, and organic carboxylic acid having from 2-30 carbon atoms (col. 2, ll. 15-33).  Patkar teaches that the organic carboxylic acid is sorbed onto the particulate precipitated silica by any conventional means such as spray application, immersion and pouring (col. 2, l. 67 to col. 3, l. 9).  Patkar teaches that precipitated silica is usually produced by reacting alkali metal silica with an acid, followed by washing and drying (col. 4, ll. 50-61).  Patkar teaches that the particulate amorphous precipitated silica includes a variety of forms, such as granules and beads (col. 5, ll. 40-42).
Patkar teaches classes of organic carboxylic acids that may be used, but are not limited to, straight or branched chain carboxylic acids having no unsaturation, e.g.,…pentanedioic acid (col. 4, l. 17), also known in the art as glutaric acid, an organic carboxylic acid having five carbon atoms.  Patkar teaches that the organic carboxylic acids can be straight or branch chain carboxylic acids (Id.). 
Dimethylglutaric acid is a branched derivative of pentanedioic acid and is therefore within the teachings of Patkar.  Both compounds are diacids with a C5 backbone.  Therefore, one of ordinary skill in the art would expect them to possess similar properties when treating silica.
Patkar teaches the amount of carboxylic acid as at least 0.5 wt% based on the weight of the particulate amorphous precipitated silica (col. 4, ll. 36).  Pentanedioic acid has a molecular weight of 132 g/mol, and 45% of which is carbon content, suggesting the addition of at least 0.2 wt% by weight expressed as total carbon with respect to the amount of silica.
Patkar is prima facie obvious over instant claim 1, 4, 8 and 10-14.
As to claim 2, Patkar exemplifies the BET of the precipitated silica as about 160 m2/g (col. 12, Example A, Table).

Claims 1, 2, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 8,097,229) in view of Patkar (US 6,086,669).
Zhou teaches inorganic oxides functionalized with silicon-free organic functionalizing agents, which have a bonding functional group for bonding to the substrate and a functionalizing moiety that is not bonded to the substrate for imparting a desired functionality to the substrate (Abstract).  Zhou teaches that the functionalized inorganic oxides, such as silica, can be used as filler materials in polymers to impart high strength, such in polymers used to make automobile parts (e.g. bumpers, tires, dashboards, and hoses for brake lines and heating and cooling systems) (Abstract, p. 1, [0004], p. 2, [0017] and pp. 3-4, [0042]-[0044]-[0046]).  Zhou teaches that the functionalized inorganic oxides are prepared by reacting one or more bonding functional groups of the functionalizing agent molecules with one or more corresponding surface functional groups of the metal oxide, and may be accomplished by creating conditions that are conducive Zhou teaches that a solvent can be used for combining the inorganic oxides and the functionalizing molecules (col. 5, ll. 19-25), which meets applicants’ adsorption by way of dispersion or solution and impregnating.
Zhou specifically lists the functionalizing agents to include maleic acid (col. 4, ll. 39-48) exemplifies functionalizing silica with a diacid in a dispersion in THF solvent to provide a carbon content of 0.661% (col. 8, ll. 11-25, Example 3).
Zhou does not teach the claimed polycarboxylic acids; however, the claimed glutaconic acid and fumaric acid are structurally similar to maleic acid.
Maleic acid is the cis isomer of butenedioic acid and fumaric acid is the trans isomer thereof.
Glutaconic acid is the homolog of maleic acid.
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2114.09(II).  
Zhou teaches functionalizing agents to include diacids. 

Zhou does not teach the silica as being precipitated, as claimed.
Patkar teaches that the use of precipitated silica as a reinforcing filler in rubbers used in vehicle tire manufacture is widely practiced and is used to impart improved physical properties, e.g., tensile strength, tear resistance and abrasion resistance, to the elastomers (col. 1, ll. 13-25).  Patkar teaches that precipitated silica is usually produced by reacting alkali metal silica with an acid, followed by washing and drying (col. 4, ll. 50-61), further teaching that the precipitated silica can be in the form of granules and beads (col. 5, ll. 40-46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a precipitated silica as the inorganic oxide of Zhou, as Zhou teaches the inorganic oxide to include silica, which is used to impart high strength in polymers to make tires, and Patkar teaches that precipitated silica is used as a reinforcing agent in tires to provide improved physical properties.
Zhou in view of Patkar is prima facie obvious over instant claims 1, 8 and 11-14.
Patkar exemplifies the BET of the precipitated silica as about 160 m2/g (col. 12, Example A, Table).

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive. 
Applicants argue that Patkar allows for a significantly broader scope of organic carboxylic acids than the claimed invention, arguing that the fact that a claimed species is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness.  Applicants also argue that in order to arrive at dimethylglutaric acid, a person of ordinary skill in the art would have had to first single out pentanedioic acid from a list of over 30 organic carboxylic acids, and then further modify it to be branched, where Patkar largely teaches a preference for straight monocarboxylic acids, arguing that there is insufficient motivation to modify pentanedioic acid to arrive at the claimed dimethylglutaric acid.
Firstly, Patkar specifically teaches that “straight or branch chain carboxylic acids having no ethylenic unsaturation” can be used, specifically listing pentanedioic acid.  Dimethylglutaric acid is well known branched derivative of glutaric acid (pentanedioic acid).
Secondly, applicants have not provided any showing that the claimed carboxylic acids result in an unobvious modification when combined with precipitated silica, compared to the carboxylic acids taught by the prior art, such Patkar of stearic acid.  The only comparative example is that comprising no carboxylic acid.
Thirdly, the examiner has provided a number of reasons as to why a prima facie case of obviousness has been established, as set forth in the response to arguments section in the Final Office Action mailed December 14, 2020, which are incorporated by reference.

Applicants argue that in order to arrive at the current invention, too many changes would have to be made in view of the teachings in view of Zhou and Patkar.
Zhou does not particularly limit the type of inorganic oxide that can be used.  Zhou specifically lists the use of silica as a possibility, therefore choosing any type of silica is prima facie obvious.   Applicants have not provided any showing that precipitated silica results in an unobvious result than when a different silica is used.  Zhou also specifically lists maleic acid as a suitable functionalizing agent, where fumaric acid is a steroisomer thereof.  Applicants have also not provided any showing that the claimed polycarboxylic acids provide an unobvious result than when other polycarboxylic acids are used.  The only comparative example is that comprising no carboxylic acid.
Also, Zhou teaches that the functionalized inorganic oxides, such as silica, can be used as filler materials in polymers to impart high strength, such in polymers used to make automobile parts (e.g. bumpers, tires, dashboards, and hoses for brake lines and heating and cooling systems), and it is well known that precipitated silica is a well-known reinforcing filler used in rubber applications, such as tires, as evidenced by Patkar and Okel.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/           Primary Examiner, Art Unit 1768